       Case 1:18-cr-00225-KPF Document 47 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  -v.-                            18 Cr. 225 (KPF)

JOEL ROSQUETTE,                                SCHEDULING ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     Due to restrictions on access to the Courthouse and limitations on

Courthouse operations due to the ongoing COVID-19 Pandemic, the sentencing

in this matter is hereby ADJOURNED to April 6, 2021, at 11:00 a.m. in

Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, NY. Defendant’s sentencing submission shall be due to the Court on

March 23, 2021; and the Government’s sentencing submission shall be due

on March 30, 2021.

     SO ORDERED.

Dated: December 22, 2020
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
